Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 1 of 49 PageID 1735




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION



    LARRY ALONZO GIBBS, JR.,

             Petitioner,

    v.                                               Case No. 3:17-cv-766-J-32JBT

    SECRETARY, FLORIDA
    DEPARTMENT OF CORRECTIONS,
    et al.,

            Respondents.
    ________________________________

                                        ORDER

    I.    Status

          Petitioner, an inmate of the Florida penal system, initiated this case by

    filing a pro se Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2254. Doc.

    1. He is challenging a state court (Nassau County, Florida) judgment of

    conviction for three counts of capital sexual battery and one count of lewd and

    lascivious molestation of a child less than 12 years of age, by a person 18 years

    of age or older. He has been adjudicated as a sexual predator and is currently

    serving a life term of incarceration. Id. Respondents have responded. See Doc.
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 2 of 49 PageID 1736




    20; Response.1 Petitioner filed a Reply. See Doc. 40. This case is ripe for review.

    II.   Governing Legal Principles

          A. Standard of Review

          The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)

    governs a state prisoner’s federal habeas corpus petition. See Ledford v.

    Warden, Ga. Diagnostic & Classification Prison, 818 F.3d 600, 642 (11th Cir.

    2016), cert. denied, 137 S. Ct. 1432 (2017). “‘The purpose of AEDPA is to ensure

    that federal habeas relief functions as a guard against extreme malfunctions in

    the state criminal justice systems, and not as a means of error correction.’” Id.

    (quoting Greene v. Fisher, 565 U.S. 34, 38 (2011)).

          The first task of the federal habeas court is to identify the last state court

    decision, if any, that adjudicated the petitioner’s claims on the merits. See

    Marshall v. Sec’y Fla. Dep’t of Corr., 828 F.3d 1277, 1285 (11th Cir. 2016). The

    state court need not issue an opinion explaining its rationale in order for the

    state court’s decision to qualify as an adjudication on the merits. See Harrington

    v. Richter, 562 U.S. 86, 100 (2011). Where the state court’s adjudication on the

    merits is unaccompanied by an explanation,

                the federal court should “look through” the unexplained
                decision to the last related state-court decision that
                does provide a relevant rationale. It should then
                presume that the unexplained decision adopted the

          1 Attached to the Response are numerous exhibits. See Doc. 20-1. The
    Court cites to the exhibits as “Resp. Ex.”

                                             2
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 3 of 49 PageID 1737




                same reasoning. But the State may rebut the
                presumption by showing that the unexplained
                affirmance relied or most likely did rely on different
                grounds than the lower state court’s decision, such as
                alternative grounds for affirmance that were briefed or
                argued to the state supreme court or obvious in the
                record it reviewed.

    Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018).

          When a state court has adjudicated a petitioner’s claims on the merits, a

    federal court cannot grant habeas relief unless the state court’s adjudication of

    the claim was “contrary to, or involved an unreasonable application of, clearly

    established Federal law, as determined by the Supreme Court of the United

    States,” or “was based on an unreasonable determination of the facts in light of

    the evidence presented in the State court proceeding,” 28 U.S.C. § 2254(d)(1),

    (2). A state court’s factual findings are “presumed to be correct” unless rebutted

    “by clear and convincing evidence.” Id. § 2254(e)(1).

                AEDPA “imposes a highly deferential standard for
                evaluating state court rulings” and “demands that
                state-court decisions be given the benefit of the doubt.”
                Renico v. Lett, 559 U.S. 766, 773 (2010) (internal
                quotation marks omitted). “A state court’s
                determination that a claim lacks merit precludes
                federal habeas relief so long as fairminded jurists could
                disagree on the correctness of the state court’s
                decision.” Harrington v. Richter, 562 U.S. 86, 101
                (2011) (internal quotation marks omitted). “It bears
                repeating that even a strong case for relief does not
                mean the state court’s contrary conclusion was
                unreasonable.” Id. [at 102] (citing Lockyer v. Andrade,
                538 U.S. 63, 75 (2003)). The Supreme Court has
                repeatedly instructed lower federal courts that an

                                            3
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 4 of 49 PageID 1738




                unreasonable application of law requires more than
                mere error or even clear error. See, e.g., Mitchell v.
                Esparza, 540 U.S. 12, 18 (2003); Lockyer, 538 U.S. at
                75 (“The gloss of clear error fails to give proper
                deference to state courts by conflating error (even clear
                error) with unreasonableness.”); Williams v. Taylor,
                529 U.S. 362, 410 (2000) (“[A]n unreasonable
                application of federal law is different from an incorrect
                application of federal law.”).

    Bishop v. Warden, GDCP, 726 F.3d 1243, 1253-54 (11th Cir. 2013) (internal

    citations modified).

          B. Exhaustion and Procedural Default

          There are prerequisites to federal habeas review. Before bringing a § 2254

    habeas action in federal court, a petitioner must exhaust all state court

    remedies that are available for challenging his state conviction. See 28 U.S.C.

    § 2254(b)(1)(A). To exhaust state remedies, the petitioner must “fairly present[]”

    every issue raised in his federal petition to the state’s highest court, either on

    direct appeal or on collateral review. Castille v. Peoples, 489 U.S. 346, 351

    (1989) (emphasis omitted). Thus, to properly exhaust a claim, “state prisoners

    must give the state courts one full opportunity to resolve any constitutional

    issues by invoking one complete round of the State’s established appellate

    review process.” O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999); see also Pope

    v. Rich, 358 F.3d 852, 854 (11th Cir. 2004) (noting “that Boerckel applies to the

    state collateral review process as well as the direct appeal process.”).

          In addressing exhaustion, the United States Supreme Court explained:

                                            4
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 5 of 49 PageID 1739




                  Before seeking a federal writ of habeas corpus, a state
                  prisoner must exhaust available state remedies, 28
                  U.S.C. § 2254(b)(1), thereby giving the State the
                  “‘opportunity to pass upon and correct’ alleged
                  violations of its prisoners’ federal rights.’” Duncan v.
                  Henry, 513 U.S. 364, 365, 115 S. Ct. 887, 130 L.Ed.2d
                  865 (1995) (per curiam) (quoting Picard v. Connor, 404
                  U.S. 270, 275, 92 S. Ct. 509, 30 L.Ed.2d 438 (1971)). To
                  provide the State with the necessary “opportunity,” the
                  prisoner must “fairly present” his claim in each
                  appropriate state court (including a state supreme
                  court with powers of discretionary review), thereby
                  alerting that court to the federal nature of the claim.
                  Duncan, supra, at 365-366, 115 S. Ct. 887; O’Sullivan
                  v. Boerckel, 526 U.S. 838, 845, 119 S. Ct. 1728, 144
                  L.Ed.2d 1 (1999).

    Baldwin v. Reese, 541 U.S. 27, 29 (2004).

          A state prisoner’s failure to properly exhaust available state remedies

    results in a procedural default which raises a potential bar to federal habeas

    review. The United States Supreme Court has explained the doctrine of

    procedural default as follows:

                  Federal habeas courts reviewing the constitutionality
                  of a state prisoner’s conviction and sentence are guided
                  by rules designed to ensure that state-court judgments
                  are accorded the finality and respect necessary to
                  preserve the integrity of legal proceedings within our
                  system of federalism. These rules include the doctrine
                  of procedural default, under which a federal court will
                  not review the merits of claims, including
                  constitutional claims, that a state court declined to
                  hear because the prisoner failed to abide by a state
                  procedural rule. See, e.g., Coleman,[2] supra, at 747–

          2   Coleman v. Thompson, 501 U.S. 722 (1991).


                                             5
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 6 of 49 PageID 1740




                  748, 111 S. Ct. 2546; Sykes,[3] supra, at 84–85, 97 S. Ct.
                  2497. A state court’s invocation of a procedural rule to
                  deny a prisoner’s claims precludes federal review of the
                  claims if, among other requisites, the state procedural
                  rule is a nonfederal ground adequate to support the
                  judgment and the rule is firmly established and
                  consistently followed. See, e.g., Walker v. Martin, 562
                  U.S. --, --, 131 S. Ct. 1120, 1127–1128, 179 L.Ed.2d 62
                  (2011); Beard v. Kindler, 558 U.S. --, --, 130 S. Ct. 612,
                  617–618, 175 L.Ed.2d 417 (2009). The doctrine barring
                  procedurally defaulted claims from being heard is not
                  without exceptions. A prisoner may obtain federal
                  review of a defaulted claim by showing cause for the
                  default and prejudice from a violation of federal law.
                  See Coleman, 501 U.S., at 750, 111 S. Ct. 2546.

    Martinez v. Ryan, 566 U.S. 1, 9-10 (2012). Thus, procedural defaults may be

    excused under certain circumstances. Notwithstanding that a claim has been

    procedurally defaulted, a federal court may still consider the claim if a state

    habeas petitioner can show either (1) cause for and actual prejudice from the

    default; or (2) a fundamental miscarriage of justice. Ward v. Hall, 592 F.3d

    1144, 1157 (11th Cir. 2010). In order for a petitioner to establish cause and

    prejudice,

                  the procedural default “must result from some objective
                  factor external to the defense that prevented [him] from
                  raising the claim and which cannot be fairly
                  attributable to his own conduct.” McCoy v. Newsome,
                  953 F.2d 1252, 1258 (11th Cir. 1992) (quoting Carrier,
                  477 U.S. at 488, 106 S. Ct. 2639).[4] Under the prejudice
                  prong, [a petitioner] must show that “the errors at trial

          3   Wainwright v. Sykes, 433 U.S. 72 (1977).

          4   Murray v. Carrier, 477 U.S. 478 (1986).

                                              6
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 7 of 49 PageID 1741




                actually and substantially disadvantaged his defense
                so that he was denied fundamental fairness.” Id. at
                1261 (quoting Carrier, 477 U.S. at 494, 106 S. Ct. 2639).

    Wright v. Hopper, 169 F.3d 695, 706 (11th Cir. 1999).

          In the absence of a showing of cause and prejudice, a petitioner may

    receive consideration on the merits of a procedurally defaulted claim if the

    petitioner can establish that a fundamental miscarriage of justice, the

    continued incarceration of one who is actually innocent, otherwise would result.

    The Eleventh Circuit has explained:

                [I]f a petitioner cannot show cause and prejudice, there
                remains yet another avenue for him to receive
                consideration on the merits of his procedurally
                defaulted claim. “[I]n an extraordinary case, where a
                constitutional violation has probably resulted in the
                conviction of one who is actually innocent, a federal
                habeas court may grant the writ even in the absence of
                a showing of cause for the procedural default.” Carrier,
                477 U.S. at 496, 106 S. Ct. at 2649. “This exception is
                exceedingly narrow in scope,” however, and requires
                proof of actual innocence, not just legal innocence.
                Johnson v. Alabama, 256 F.3d 1156, 1171 (11th Cir.
                2001).

    Ward, 592 F.3d at 1157. “To meet this standard, a petitioner must ‘show that it

    is more likely than not that no reasonable juror would have convicted him’ of

    the underlying offense.” Johnson v. Alabama, 256 F.3d 1156, 1171 (11th Cir.

    2001) (quoting Schlup v. Delo, 513 U.S. 298, 327 (1995)). Additionally, “‘[t]o be

    credible,’ a claim of actual innocence must be based on reliable evidence not

    presented at trial.” Calderon v. Thompson, 523 U.S. 538, 559 (1998) (quoting

                                           7
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 8 of 49 PageID 1742




    Schlup, 513 U.S. at 324). With the rarity of such evidence, in most cases,

    allegations of actual innocence are ultimately summarily rejected. Schlup, 513

    U.S. at 324.

          C. Ineffective Assistance of Counsel

          “The Sixth Amendment guarantees criminal defendants effective

    assistance of counsel. That right is denied when a defense counsel’s

    performance falls below an objective standard of reasonableness and thereby

    prejudices the defense.” Yarborough v. Gentry, 540 U.S. 1, 5 (2003) (per curiam)

    (citing Wiggins v. Smith, 539 U.S. 510, 521 (2003), and Strickland v.

    Washington, 466 U.S. 668, 687 (1984)). To establish ineffective assistance, a

    person must show that: (1) counsel’s performance was outside the wide range of

    reasonable, professional assistance; and (2) counsel’s deficient performance

    prejudiced the challenger in that there is a reasonable probability that the

    outcome of the proceeding would have been different absent counsel’s deficient

    performance. Strickland, 466 U.S. at 687.

          Notably, there is no “iron-clad rule requiring a court to tackle one prong

    of the Strickland test before the other.” Ward v. Hall, 592 F.3d 1144, 1163 (11th

    Cir. 2010). Since both prongs of the two-part Strickland test must be satisfied

    to show a Sixth Amendment violation, “a court need not address the

    performance prong if the petitioner cannot meet the prejudice prong, and vice-

    versa.” Id. (citing Holladay v. Haley, 209 F.3d 1243, 1248 (11th Cir. 2000)). As

                                           8
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 9 of 49 PageID 1743




    stated in Strickland: “If it is easier to dispose of an ineffectiveness claim on the

    ground of lack of sufficient prejudice, which we expect will often be so, that

    course should be followed.” 466 U.S. at 697.

          “The question is not whether a federal court believes the state court’s

    determination under the Strickland standard was incorrect but whether that

    determination was unreasonable - a substantially higher threshold.” Knowles

    v. Mirzayance, 556 U.S. 111, 123 (2009) (quotation marks omitted). If there is

    “any reasonable argument that counsel satisfied Strickland’s deferential

    standard,” then a federal court may not disturb a state-court decision denying

    the claim. Richter, 562 U.S. at 105. As such, “[s]urmounting Strickland’s high

    bar is never an easy task.” Padilla v. Kentucky, 559 U.S. 356, 371 (2010).

    “Reviewing courts apply a ‘strong presumption’ that counsel’s representation

    was ‘within the wide range of reasonable professional assistance.’” Daniel v.

    Comm’r, Ala. Dep’t of Corr., 822 F.3d 1248, 1262 (11th Cir. 2016) (quoting

    Strickland, 466 U.S. at 689). “When this presumption is combined with §

    2254(d), the result is double deference to the state court ruling on counsel’s

    performance.” Id. (citing Richter, 562 U.S. at 105); see also Evans v. Sec’y, Dep’t

    of Corr., 703 F.3d 1316, 1333-35 (11th Cir. 2013) (en banc) (Jordan, J.,

    concurring); Rutherford v. Crosby, 385 F.3d 1300, 1309 (11th Cir. 2004).




                                             9
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 10 of 49 PageID 1744




    III.   Evidence at Trial

           Petitioner raises eighteen grounds for relief. To add context to these

    claims, the Court summarizes the evidence produced at trial. The victim, C.S.,

    was 14 years old at the time of trial. Resp. Ex. F at 163. She testified Petitioner

    was her stepfather and the only father figure she has ever known. Id. C.S.

    explained she and her little sisters lived with Petitioner and their mother,

    beginning when C.S. was the age of 5 until October 2011, when she and her

    little sisters moved in with her grandmother and she stopped having contact

    with Petitioner and her mother. Id. at 165. Before moving in with her

    grandmother, C.S. stated they moved around a lot between Duval County,

    Florida, and Nassau County, Florida. Id.

           C.S. explained that when she was living with Petitioner, he sexually

    abused her four times. Id. at 168. C.S. then described each of the four instances

    of abuse. Id. at 172-82. She explained the first time occurred when she was 9

    years old living in Jacksonville. Id. at 175. She explained she was asleep when

    Petitioner woke her up by pulling down her sleeping pants. Id. at 176. She

    stated Petitioner was not wearing pants and he touched his penis to her vagina,

    but she could not recall if there was penetration during that incident. Id. at 176,

    226. C.S. stated that the other three occurrences of abuse occurred in Nassau

    County. Id. Those three occurrences happened in very similar fashions.

    Petitioner abused her by pulling down C.S.’s pants and his own pants, placing

                                            10
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 11 of 49 PageID 1745




    his penis on C.S.’s legs and her vaginal area and would then insert his penis

    into her vagina and she would experience pain while he was abusing her. Id. at

    172-86. C.S. testified she was 10 years old the second time he abused her; she

    was between the ages of 10 and 11 the third time he abused her; and she was

    11 years old the fourth time he abused her. Id. She also stated that Petitioner

    initiated the second occurrence of sexual abuse by “putting his hands on [her]

    vaginal area” and then “fiddled” her genitals. Id. at 188. C.S. stated that after

    each occurrence, Petitioner told C.S. not to tell anyone because “it would ruin

    the family.” Id. at 168. C.S. testified that no one, other than Petitioner, had ever

    placed their penis in or on her vagina. Id. at 190. She also explained that after

    Petitioner molested her, she began to suffer from herpes outbreaks. Id. at 190.

    She first noticed red bumps on her vaginal area when she was 9 or 10 years old,

    after the first time Petitioner abused her. Id. at 190-91. She testified that she

    now takes a daily prescription for the herpes virus. Id. at 192.

          In June 2012, when she knew she was safely away from Petitioner and

    living with her grandmother, C.S. finally told her grandmother and her aunt

    about the abuse. Id. C.S. explained that when she told her grandmother, her

    grandmother immediately called the Department of Children and Families. Id.

    at 171. C.S. was then interviewed by someone from DCF and Child Protection

    Team services. Id. at 172. She also underwent a physical exam by a nurse with

    the CPT and a follow up exam with her regular practitioner. Id. at 212. On

                                            11
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 12 of 49 PageID 1746




    cross-examination, C.S. admitted to giving inconsistent statements to her

    grandmother and Lori Armstrong, a CPT member, that she could not remember

    if Petitioner’s penis penetrated her. Id. at 204, 226, 227.

          Karen McQueen testified she is the office manager at University of

    Florida, Dunn Avenue Family Practice, a primary care facility. Id. at 248.

    McQueen explained one of her responsibilities is to maintain and access medical

    records generated by the doctors and treating nurses at the facility, and that

    the records are kept in the course of her regularly conducted business activity.

    Id. at 249. She asserted she reviewed the facility’s medical records for Petitioner

    and C.S. Id. One of the records for C.S. was a report dated October 1, 2012,

    showing C.S. underwent an IGG antibodies test for the herpes simplex type 1

    and type 2. Id. at 269-70. McQueen testified that the facility had no medical

    records suggesting Petitioner had been tested for the herpes virus. Id. at 250.

          Kristi Green testified she is an advanced registered nurse practitioner

    employed with the CPT. Id. at 274. Green explained she has testified as an

    expert witness in the field of child abuse approximately 12 times in Nassau,

    Duval, and Clay counties. Id. at 277-78. Green asserted she conducts sexual

    assault exams and explained the most important evidence to consider when

    conducting the exam is the history given by the child. Id. at 279. According to

    Green, the child’s medical history and statements are the most important

    information because a physical exam will be conducted only if the child reports

                                            12
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 13 of 49 PageID 1747




    some sort of abuse; and even if abuse is reported, physical evidence of the sexual

    assault is not present or visible 96% of the time. Id. at 280-81.

          Green stated she examined C.S. on July 2, 2012, and at the time, C.S. was

    12 years old. Id. at 281. Green explained that before her exam, Lori Armstrong,

    another CPT employee, met with C.S. and obtained a statement of her history.

    Id. Green reviewed and relied on that historical statement when conducting her

    exam and noted that C.S. reported penile/vaginal and digital penetration. Id. at

    282. Green then conducted a physical sexual assault exam of C.S. and first made

    the following conclusion: “sexual assault, abuse by history, and the physical

    findings are clear evidence of blunt force or penetrating trauma” based on the

    partially healed transections to C.S.’s hymen. Id. at 290. However, after her

    supervising physician reviewed her report and corresponding photographs,

    Green determined the “partially healed transections” could also be a “normal

    variant” of the hymen; so she altered her conclusion to the following: “physical

    findings are consistent with the history and neither confirm nor negate

    allegations of sexual assault or sexual abuse.” Id. at 291.

          Green further testified that C.S. advised she had a history of recurrent,

    intermittent red bumps on her genital area with painful urination. Id. at 292.

    Based on C.S.’s description and medical complaint, Green thought it was

    medically necessary to order a herpes IGG antibody test, which checks a

    patient’s blood for the antibodies associated with both herpes simplex 1 and 2.

                                            13
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 14 of 49 PageID 1748




    Id. at 292-93. Green explained herpes 1 is the strain of the virus commonly

    associated with mouth cold sores while herpes 2 is linked to genital herpes;

    however, “both types can be found in either area”; in other words, type 1 herpes

    can be found on your genital area and type 2 can be found on your oral area. Id.

    at 293. She also testified that the IGG antibodies does not distinguish between

    the two types of herpes strains, but merely shows whether an individual has

    encountered either strain at some point in their life. Id. Green testified that

    C.S.’s herpes IGG antibody report revealed C.S. was positive for the herpes

    antibodies. Id. at 300. The state then asked Green to look at C.S.’s October 2012

    IGG antibody test results from C.S.’s primary care physician, which were

    admitted into evidence through McQueen’s earlier testimony. Id. at 301. Green

    explained that report also indicated a positive test result. Id.

          Dr. Bruce McIntosh, Green’s supervisor and fellow CPT employee,

    testified he reviewed Green’s sexual abuse report and photographs related to

    C.S.’s examination and he could not definitively say whether C.S. was sexually

    abused by penetration. Resp. Ex. G at 361. However, McIntosh explained that

    a lack of physical evidence or injury does not resolve the issue because such

    evidence is rarely visible. Id. at 359-60. He then cited several medical studies

    showing that only 6 to 14% of sexual abuse victims have visible physical signs

    of such abuse. Id. McIntosh also explained that herpes type 1 can be found in

    the genital or mouth area and can be transmitted either sexually or non-

                                            14
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 15 of 49 PageID 1749




    sexually by innocent contact. Id. at 363. According to McIntosh, if a 12-year-old

    child who provided a history of sexual abuse was also complaining of red bumps

    on her genitals, he would recommend she see her primary physician during an

    outbreak because that is the only absolute way to diagnose the ailment;

    otherwise, he would suggest an IGG antibody blood test. Id. at 364. He further

    confirmed that if the child’s only sexual contact was with the perpetrator and

    she had a positive IGG test, it is likely she contracted the herpes virus from the

    sexual assault. Id. at 365.

          At the request of law enforcement, Petitioner submitted a blood sample

    before trial. According to Stephanie Burks, a LabCorp employee who conducted

    an IGG herpes antibody test on Petitioner’s sample, Petitioner’s IGG test

    results were 42.5, which is a high positive result for the presence of antibodies

    associated with herpes 1 or 2. Resp. Ex. G at 339. Douglas Hernandez, another

    LabCorp employee, testified that in March 2013, he conducted an IGG specific

    antibody test using Petitioner’s blood sample to determine which specific strain

    of herpes antibodies is present in Petitioner’s blood. Id. at 341-42. Hernandez

    explained Petitioner’s sample came back positive for herpes 1 and negative for

    herpes 2. Id. at 343.

          Detective Jeff Stull testified he was the lead detective on Petitioner’s case.

    Id. at 384. Stull explained he interviewed Petitioner on August 1, 2012,




                                            15
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 16 of 49 PageID 1750




    beginning the interrogation by reading Petitioner his Miranda5 rights. Id. at

    386. A video recording of Petitioner’s interview with Stull was then played for

    the jury. Id. at 391-403; Resp. Ex. H at 413-24. During the interview, Petitioner

    initially adamantly denied ever touching C.S. inappropriately, but admitted she

    and his other children would sleep in the same bed with him on occasion. Resp.

    Ex. G at 401; Resp. Ex. H at 414-15. However, when Stull asked Petitioner how

    C.S. contracted herpes, Stull explained that Petitioner’s demeanor and story

    changed. Resp. Ex. G at 403. Petitioner then admitted to inappropriate contact

    with C.S. but maintained that it was C.S. who initiated the encounter.

    Petitioner told Stull that while C.S. was sleeping in the bed with him, she woke

    him up by touching him and then climbed on top of him, began “grinding,” and

    his penis may have touched her vagina before he told her to stop. Resp. Ex. H

    at 419-24. Petitioner further told Stull that C.S. attempted this act more than

    one time. Id. at 425. Petitioner, however, denied any occurrence of penetration.

          Lori Armstrong testified that she conducted a forensic interview with C.S.

    after she reported the abuse. Id. at 439. Over defense counsel’s objection,

    Armstrong testified to the statements C.S. made to her regarding the extent of

    the abuse and that C.S. described penetration had occurred. Id. at 442-45.

          Dr. Kevin Peterson testified on behalf of the defense that he is a family




          5   Miranda v. Arizona, 384 U.S. 436 (1966).

                                            16
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 17 of 49 PageID 1751




    physician who saw C.S. in August 2012. Id. at 437. He stated C.S.’s guardian

    suspected a herpes outbreak, so Peterson conducted a swab culture that

    revealed a yeast infection. Id. However, Peterson explained he did not request

    a herpes antibody test. Id. at 500.

          Petitioner also called as a defense witness April McLaughlin, another

    CPT employee, who testified that she investigated C.S.’s family in March 2010

    regarding the children missing school. Id. at 506. She explained that during her

    investigation, C.S. did not report any instances of sexual abuse; however,

    McLaughlin admitted sexual abuse was not the purpose of her investigation.

    Id. at 501. DCF employee Wanda Nichols testified that she investigated C.S.’s

    family in August and September 2011 regarding the family’s poor living

    conditions and lack of food. Id. at 511-13. During her investigation, C.S. did not

    report any incidents of sexual abuse. Id.

    IV.   Petitioner’s Claims and Analysis

          A. Ground One

          Petitioner argues the trial court erred in allowing the state to present

    evidence and testimony about C.S. and Petitioner undergoing testing for the




                                           17
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 18 of 49 PageID 1752




    herpes virus and the results of those tests.6 Doc. 1 at 5. Petitioner, with help

    from appellate counsel, raised this claim as “Issue I” of his initial brief on direct

    appeal and argued three points in support of this claim. Resp. Ex. K at 24-29.

    First, Petitioner argued that this evidence was irrelevant and highly prejudicial

    because the type of herpes for which Petitioner tested positive for (herpes 1)

    was not the same type for which the victim’s history indicated (herpes 2). Resp.

    Ex. K at 24. Next, he asserted that any evidence of the IGG test performed on

    C.S. was inadmissible because the state presented no witness from which the

    trial court could determine the reliability of the IGG test in accordance with

    Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579 (1993). Finally,

    Petitioner argued testimony from witness Kristi Green that C.S. tested positive

    for the herpes antibodies violated his confrontation rights under Crawford v.

    Washington, 541 U.S. 36 (2004), because “she did not conduct the test and

    therefore her testimony was impermissible hearsay.” Resp. Ex. K at 29.

          The state filed an answer brief addressing each argument. It argued

    evidence that Petitioner is a carrier for herpes type 1 and that C.S. is a carrier

    for the herpes antibody is relevant, because even if they both carried herpes




          6  While the allegations of the Petition are vague, a reading of the
    Response and Petitioner’s Reply clarify that Grounds One through Six are the
    same issues as those alleged during Petitioner’s direct appeal. For ease of
    reading, the Court directly summarizes these grounds by using the allegations
    in Petitioner’s initial brief on appeal rather than quoting the Petition.

                                             18
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 19 of 49 PageID 1753




    type 1, such strain can be transmitted through sexual contact. Resp. Ex. L at

    21. As to Petitioner’s argument that testimony regarding the IGG test failed to

    comply with the requirements of Daubert, the state outlined a three-part test

    by which to determine whether expert testimony is admissible: (1) the expert is

    qualified to testify competently regarding the matters he intends to address; (2)

    the methodology by which the expert reaches his conclusions is sufficiently

    reliable as determined by the sort of inquiry mandated in Daubert; and (3) the

    testimony assists the trier of fact, through the application of scientific,

    technical, or specialized expertise, to understand the evidence or to determine

    a fact in issue. Id. It then argued that Green satisfied this test because she is a

    board-certified nurse practitioner who had seen approximately 300 to 400

    victims of child sexual abuse. It noted Green’s explanation that while C.S. was

    not experiencing physical manifestations of the virus when she examined her,

    the medical history C.S. provided prompted Green to order the IGG test. Green

    considered the IGG test to be medically necessary and is ordinarily used to

    diagnose and treat the herpes virus. According to Green, it is rare for the IGG

    test to produce a false positive and while the test does not differentiate based

    on the specific strain of the virus, the IGG test would still be performed for

    either strain because treatment for both types of the virus is the same. To that

    end, the state also argued that the existence of an IGG specific antibody test




                                            19
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 20 of 49 PageID 1754




    does not prove that the general IGG test is unreliable, but merely goes to the

    weight of the evidence.

          Finally, as to Petitioner’s claim that admission of the medical reports and

    IGG tests violated his confrontation rights under Crawford, the state argued

    that the reports were not prepared in anticipation of trial, but were instead

    found to have been prepared for the purpose of medical diagnosis and

    treatment. Resp. Ex. L at 25. Thus, the reports were non-testimonial and did

    not implicate Petitioner’s rights under Crawford. Id. In any event, the state

    argued that even assuming Petitioner was correct in this claim, the

    presentation of these IGG results was harmless. Id. at 26. It explained that the

    herpes diagnosis “allowed for argument asserting contrary interpretations of

    the evidence, some of which was highly favorable to [Petitioner]”; and Petitioner

    actively discredited Green’s testimony based on her supervisor’s disagreement

    with her findings. However, the state noted that the state’s other evidence

    showing Petitioner committed the crime was strong, including Petitioner’s video

    recorded confession. Id. The First District Court of Appeal per curiam affirmed

    Petitioner’s judgment and sentence without a written opinion. Resp. Ex. M.

          Respondents contend that this claim is unexhausted because Petitioner

    only argued it as an issue of state law in state court. Resp. at 42. For purposes

    of this Order, the Court assumes this claim is exhausted and otherwise

    cognizable on federal habeas review. Nevertheless, this claim lacks merit

                                           20
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 21 of 49 PageID 1755




    because the First DCA’s decision is entitled to AEDPA deference. Petitioner’s

    own statement to police during his interrogation and C.S.’s testimony that

    Petitioner abused her while she was between the ages of 9 and 11 were enough

    to support the jury’s verdict. Thus, the state court’s evidentiary ruling did not

    “‘so infuse[] the trial with unfairness as to deny due process of law.’” Smith v.

    Jarriel, 429 F. App’x 936, 937 (11th Cir. 2011) (quoting Felker v. Turpin, 83

    F.3d 1303, 1311-12 (11th Cir. 1996)). In consideration of the foregoing, the

    Court concludes that the state appellate court’s summary adjudication of this

    claim was neither contrary to, nor an unreasonable application of, clearly

    established federal law. Nor was the state appellate court’s adjudication based

    on an unreasonable determination of the facts given the evidence presented in

    the state court proceedings. As such, Ground One is due to be denied.

          B. Ground Two

          Petitioner argues the trial court erred in allowing Armstrong to testify to

    hearsay statements that C.S. made to her during their CPT interview. Doc. 1

    at 6. Petitioner raised this claim as “Issue II” during his direct appeal. Resp.

    Ex. K at 30. He argued that this testimony was inadmissible because the state

    (1) “never filed a notice of its intent to introduce child hearsay statements under

    Section 90.803(23), Florida Statutes”; and (2) the trial court made no specific

    findings of reliability and trustworthiness as required by section 90.803(23),

    and State v. Townsend, 635 So. 2d 949 (Fla. 1994). Resp. Ex. K at 30.

                                            21
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 22 of 49 PageID 1756




          The state filed an answer brief arguing, inter alia, that the state did not

    file a notice of intent to rely on child hearsay because the victim was 12 years

    of age when she reported the sexual abuse; the testimony was being offered

    under the “rule of completeness”; and any error in admission of this testimony

    was harmless, because C.S. also testified about her statements to Armstrong

    and C.S. was subject to extensive cross-examination. Resp. Ex. L at 28. The

    First DCA per curiam affirmed Petitioner’s judgment and sentence without a

    written opinion. Resp. Ex. M.

          Respondents again contend that this claim is unexhausted because

    Petitioner only argued it as an issue of state law in state court. Resp. at 42. For

    purposes of this Order, the Court assumes this claim is exhausted and

    otherwise cognizable on federal habeas review. Yet, it is without merit because

    the First DCA adjudication of this claim is entitled to deference. Petitioner’s

    trial attorney questioned C.S. on cross-examination about the alleged

    inconsistent statements she made to Armstrong. Resp. Ex. F at 204, 226-27.

    Further, considering Petitioner’s recorded police interrogation and the other

    evidence of his culpability, Petitioner cannot show that Armstrong’s testimony

    or the state court’s adjudication of this claim “‘so infuse[d] the trial with

    unfairness as to deny due process of law.’” Smith, 429 F. App’x at 937 (quoting

    Felker, 83 F.3d at 1311-12). The state court’s conclusion was not contrary to

    clearly established federal law and did not involve an unreasonable application

                                            22
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 23 of 49 PageID 1757




    of clearly established federal law. Nor was the state court’s adjudication based

    on an unreasonable determination of the facts given the evidence presented in

    the state court proceedings. Accordingly, Ground Two is due to be denied.

          C. Ground Three

          Petitioner asserts the trial court erred in denying Petitioner’s motion for

    judgment of acquittal as to count four of the Information, arguing that the

    evidence was insufficient to prove that C.S. was under 12 years old at the time

    he committed that charge of capital sexual battery. Doc. 1 at 7.

          At the close of the state’s case, trial counsel moved for a judgment of

    acquittal on count four, arguing that the statement of particulars for that count

    alleged Petitioner committed the sexual battery between January 1, 2010, and

    October 10, 2011; which was the last day before C.S. turned 12. Resp. Ex. H at

    462. Trial counsel further argued that C.S. testified she could not remember if

    the last sexual assault occurred before she turned 12, and C.S.’s school records

    show that C.S. moved back to Jacksonville on October 14, 2011, which is after

    she turned 12. Id. at 463. In response, the state argued that C.S. told Armstrong

    that the abuse occurred while she was between the ages of 9 and 11, and that if

    trial counsel wanted to argue that the last capital offense occurred during the

    four days between her twelfth birthday and the day she moved back to

    Jacksonville, that would be a decision the jury could make. Id. at 466. The trial




                                           23
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 24 of 49 PageID 1758




    court then denied Petitioner’s motion for judgment of acquittal as to count four.

    Id. at 470.

          On direct appeal, with the benefit of counsel, Petitioner raised this claim

    as “Issue III.” Resp. Ex. K at 35-36. In its answer brief, the state pointed to the

    following trial testimony from C.S. about count four:

                      Q:    [W]hen your mother sent you to live with
                      your grandmother . . . that was October of 2011.

                      A:     Yes, ma’am.

                      Q:   And do you know how old you turned in
                      October of 2011?

                      A:     11.

                      Q:   In October of 2011, you would have been 11
                      and you would have turned 12?

                      A:     12.

                      Q:    Okay. So, were you younger than 12 when
                      the defendant abused you the last time?

                      A:     Yes, ma’am.

    Resp. Ex. L at 35; Resp. Ex. F at 185. The state again pointed to Armstrong’s

    testimony that C.S. told her the last incident took place when she was 11. Resp.

    Ex. H at 447. The First DCA per curiam affirmed Petitioner’s judgment and

    sentence without a written opinion. Resp. Ex. M.

          Respondents again contend that this claim is unexhausted because

    Petitioner only argued it as an issue of state law in state court. Resp. at 42. For

                                            24
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 25 of 49 PageID 1759




    purposes of this Order, the Court assumes this claim is exhausted and

    otherwise cognizable on federal habeas review. Nevertheless, to the extent that

    the First DCA affirmed the trial court’s denial of Petitioner’s motion for

    judgment of acquittal on the merits, the Court will address the claim in

    accordance with the deferential standard for federal court review of state court

    adjudications.

          When reviewing an insufficiency of the evidence claim in a habeas

    petition, a federal court must determine “whether, after viewing the evidence

    in the light most favorable to the prosecution, any rational trier of fact could

    have found the essential elements of the crime beyond a reasonable doubt.”

    Jackson v. Virginia, 443 U.S. 307, 319 (1979). The court must assume that the

    jury resolved any evidentiary conflicts in favor of the prosecution, and the court

    must defer to that resolution. Id. Here, the jury found Petitioner guilty of count

    four – capital sexual battery – and in doing so, found the state proved the

    following elements beyond a reasonable doubt: Petitioner was eighteen years of

    age or older and committed a sexual battery upon C.S., a person less than 12

    years of age. Resp. Ex. A at 123; § 794.011(2)(a), Fla. Stat. To prove “sexual

    battery” the state needed to prove “oral, anal, or vaginal penetration by, or

    union with, the sexual organ of another.” § 794.011(1)(h), Fla. Stat. Taken in

    the light most favorable to the state, the Court finds there was sufficient

    evidence to permit a rational trier of fact to find Petitioner guilty of this offense.

                                             25
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 26 of 49 PageID 1760




    As such, upon review of the record, this Court concludes that the state court’s

    adjudication of this claim was not contrary to clearly established federal law,

    did not involve an unreasonable application of clearly established federal law,

    and was not based on an unreasonable determination of the facts in light of the

    evidence presented in the state court proceedings. Ground Three is due to be

    denied.

          D. Ground Four

          Petitioner argues the trial court erred in denying his request that the jury

    be instructed on the lesser included offense of attempted sexual battery. Doc. 1

    at 8-9. Petitioner raised this claim as “Issue IV” during his direct appeal. Resp.

    Ex. K at 37-39. In its answer brief, the state argued the trial court properly

    denied Petitioner’s request for this instruction because the evidence supported

    a complete act of sexual battery, not an attempt. Resp. Ex. L at 39. It further

    argued that attempted sexual battery is only a permissive lesser included

    offense and any error in not instructing the jury on it was harmless, especially

    in light of the jury’s verdict finding Petitioner guilty of capital sexual battery as

    charged in the Information. Id. The First DCA per curiam affirmed Petitioner’s

    judgment and sentence without a written opinion. Resp. Ex. M.

          Respondents again contend that this claim is unexhausted because

    Petitioner only argued it as an issue of state law in state court. Resp. at 42. For

    purposes of this Order, the Court assumes this claim is exhausted and

                                             26
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 27 of 49 PageID 1761




    otherwise cognizable on federal habeas review. Nevertheless, it is without merit

    because the state court’s adjudication of this claim is entitled to deference.

          Petitioner must show that the state trial court’s failure to read the

    instruction so infected the entire trial that his resulting conviction violated due

    process. Henderson v. Kibbe, 431 U.S. 145, 154 (1977) (citing Cupp v. Naughten,

    414 U.S. 141, 147 (1973)). The Court does not judge the allegedly erroneous

    instruction “in artificial isolation,” but considers the instruction in the context

    of the trial record and the jury instructions as a whole. Id. at 152 n.10 (citing

    Boyd v. United States, 271 U.S. 104, 107 (1926)). Further, “[a]n omission, or an

    incomplete instruction, is less likely to be prejudicial than a misstatement of

    the law.” Id. at 154. Accordingly, where, as here, the alleged error is an omitted

    instruction, the burden on the petitioner is “especially heavy.” Id.

          The trial court instructed the jury on counts one, two, and four using the

    standard jury instruction for sexual battery upon a person less than 12 years of

    age. Resp. Ex. A at 130; see also Florida Standard Jury Instruction 11.1. In

    doing so, it also read the instruction for the necessary lesser included offense of

    battery. Id. Attempt is not a necessary lesser included offense, and the evidence

    did not support the reading of the attempt instruction. During his interrogation,

    Petitioner admitted his sexual organ had union with C.S.’s sexual organ. When

    viewed in the context of the trial as a whole, Petitioner has not met his heavy

    burden of showing that the trial court’s failure to read the attempt instruction

                                            27
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 28 of 49 PageID 1762




    violated due process. The state court’s adjudication was neither contrary to, nor

    based upon an unreasonable application of Henderson or any other clearly

    established federal law. Nor is it an unreasonable determination of the facts in

    light of the evidence presented in the state court proceeding. Ground Four is

    due to be denied.

          E. Ground Five

          Petitioner argued the trial court erred in prohibiting Petitioner from

    introducing evidence of C.S.’s prior sexual encounters. Doc. 1 at 9. Petitioner

    raised this claim as “Issue V” during his direct appeal. Resp. Ex. K at 40.

    According to Petitioner, his defense at trial was that C.S. was fabricating the

    allegations against Petitioner, so he sought to introduce the testimony of

    Marina Anderson to show C.S. had prior knowledge of sexual activity, because

    C.S. was investigated for alleged sexual misconduct involving her sister and a

    friend in 2008 and that C.S. did not disclose Petitioner’s alleged misconduct

    during that investigation. Id. He also sought to introduce the testimony of Bruce

    Wheeler who sexually abused C.S. during the time she was living with him. Id.

    Petitioner averred this evidence would corroborate his statements to police that

    C.S. initiated the contact while Petitioner was asleep. Id.

          In its answer brief, the state argued that the trial court properly excluded

    the testimony of Bruce Wheeler because it was not relevant to a material fact

    in issue. Resp. Ex. L at 41. It asserted that “[o]nly after the victim disclosed

                                           28
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 29 of 49 PageID 1763




    abuse by appellant and appellant was arrested, did the victim’s grandfather,

    Bruce Wheeler, touch the child’s breasts. The child immediately reported this

    to her grandmother, the police were notified, and Wheeler was arrested and

    convicted.” Id. As to Anderson, the state argued, inter alia, that even if the trial

    court erred in excluding testimony from this witness, such error was harmless

    because the state presented competent and substantial evidence of Petitioner’s

    guilt, and “[t]his is particularly true where [Petitioner] admitted sexual contact

    with the victim.” Id. at 43. The First DCA per curiam affirmed Petitioner’s

    judgment and sentence without a written opinion. Resp. Ex. M.

          To the extent the First DCA adjudicated this issue on the merits, that

    adjudication is entitled to deference. As to Anderson, prior to trial, trial counsel

    argued she may call Anderson, a former DCF employee, as an impeachment

    witness, if during her cross-examination, C.S. testified that she reported the

    sexual abuse to Anderson during Anderson’s 2008 investigation into unrelated

    incidents. Resp. Ex. C at 82. Trial counsel agreed with the trial court that

    calling Anderson for any purpose other than impeachment would be hearsay.

    Id. During trial counsel’s cross-examination of C.S., C.S. testified that she was

    interviewed by multiple DCF workers during “various times over the years”

    regarding her living situation, and that she never reported Petitioner’s sexual

    abuse. Resp. Ex. F at 201. Since C.S. admitted she did not report Petitioner’s

    abuse during prior DCF investigations, trial counsel did not need to call

                                            29
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 30 of 49 PageID 1764




    Anderson for impeachment purposes. Further, any potential testimony from

    Wheeler regarding his sexual abuse of C.S. was irrelevant because it was not

    similar in nature to the abuse Petitioner committed, and Wheeler abused C.S.

    after Petitioner was arrested.

          As such, upon review of the record, this Court concludes that the state

    court’s adjudication of this claim was not contrary to clearly established federal

    law, did not involve an unreasonable application of clearly established federal

    law, and was not based on an unreasonable determination of the facts in light

    of the evidence presented in the state court proceedings. Ground Five is due to

    be denied.

          F. Ground Six

          Petitioner argues the trial court erred in allowing, over trial counsel’s

    objection, McIntosh to reference medical studies, journals and treatises to

    support his expert opinion that physical evidence of sexual abuse is seldom

    found in alleged victims. Doc. 1 at 10. Petitioner raised this claim as “Issue VI”

    during his direct appeal, asserting the medical documents impermissibly

    bolstered McIntosh’s credibility and amounted to hearsay. Resp. Ex. K at 44.

          In its answer brief, the state argued that McIntosh’s reference to these

    medical journals and documents was not impermissible because he was merely

    referencing facts and data reasonably relied upon by experts on the subject.

    Resp. Ex. L at 44-45. It further asserted that any error was harmless because

                                           30
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 31 of 49 PageID 1765




    such testimony was extremely brief, Petitioner cross-examined McIntosh about

    the same publications, Petitioner used McIntosh to undermine Green’s

    testimony and findings, and such testimony did not affect the verdict. Id. at 45.

          Respondents again contend that this claim is unexhausted because

    Petitioner only argued it as an issue of state law in state court. Resp. at 58. For

    purposes of this Order, the Court assumes this claim is exhausted and

    otherwise cognizable on federal habeas review. Nevertheless, it is without merit

    because the state court’s adjudication is entitled to deference. Upon review of

    the record as a whole and considering the totality of the evidence produced at

    trial, the Court finds the state court’s adjudication was not contrary to clearly

    established federal law and did not involve an unreasonable application of

    clearly established federal law. Nor was the state court’s adjudication based on

    an unreasonable determination of the facts in light of the evidence presented in

    the state court proceedings. Ground Six is due to be denied.

          G. Ground Seven

          Petitioner argues his trial counsel was ineffective for failing to adequately

    make a contemporaneous objection to McIntosh’s use of inadmissible learned

    treatises to bolster his own credibility. Doc. 1 at 11. Petitioner raised this claim

    as his only ground in his Florida Rule of Criminal Procedure 3.850 motion for

    postconviction relief. Resp. Ex. O at 4. The trial court summarily denied the

    claim, finding in pertinent part as follows:

                                            31
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 32 of 49 PageID 1766




                     In his Motion for Postconviction Relief the
                defendant presents one ground regarding defense
                counsel’s failure to object to the testimony of Dr. Bruce
                McIntosh, an expert witness called by the State. In his
                argument, defendant states: “This ground was raised
                on the defendant’s direct appeal.” The First District
                Court of Appeal per curiam affirmed. Accordingly it is

                      ORDERED AND ADJUDGED:

                      1. The motion is denied.

    Id. at 10. The First DCA per curiam affirmed the trial court’s summary denial

    without a written opinion. Resp. Ex. P. To the extent that the First DCA

    affirmed the trial court’s denial on the merits, the Court will address this claim

    in accordance with the deferential standard for federal court review of state

    court adjudications.

          Considering the weight of the evidence against Petitioner, even in the

    absence of any testimony from McIntosh, Petitioner cannot demonstrate that

    but for trial counsel’s alleged errors, the outcome of his trial would have been

    different. As previously noted in Ground Six, the parties thoroughly addressed

    McIntosh’s use of these medical documents during his testimony and the First

    DCA per curiam affirmed Petitioner’s challenge to it on direct appeal. Thus,

    upon thorough review of the record and the applicable law, the Court concludes

    that the state court’s decision to deny Petitioner’s claim was neither contrary to

    nor an unreasonable application of Strickland, and it is not based on an




                                           32
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 33 of 49 PageID 1767




    unreasonable determination of the facts in light of the evidence presented to

    the state court. Ground Seven is due to be denied.

    Grounds Eight through Seventeen

          In the Petition, Petitioner concedes he did not exhaust his state court

    remedies for Grounds Eight through Seventeen.7 Doc. 1 at 13-37. However, he

    contends that his failure to exhaust these claims should be excused under

    Martinez because he was not represented by counsel during his initial

    postconviction proceedings. Reply at 21. Respondents contend Petitioner has

    failed to demonstrate that these defaulted claims are substantial, thus, they

    argue he cannot rely on Martinez to overcome the procedural defaults. See

    generally Resp. at 65-106.

          Under Martinez, Petitioner must demonstrate more than the general

    assertion that the trial court did not appoint counsel in the initial-review

    collateral proceeding. 566 U.S. at 14. Petitioner must “also demonstrate that

    the underlying ineffective-assistance-of-trial-counsel claim is a substantial one,

    which is to say that the prisoner must demonstrate that the claim has some


          7  Despite conceding in his Petition that these claims are unexhausted,
    Doc. 1 at 13-37, in his Reply, Petitioner asserts he raised these claims in state
    court through a “Motion for Leave to File a Second Motion for Postconviction
    Relief”; the trial court and appellate court denied that motion; and Respondents
    failed to include those postconviction filings in their exhibits. Reply at 20-21.
    Nevertheless, even assuming Petitioner raised these claims in state court
    through a successive Rule 3.850 motion, he is not entitled to federal habeas
    relief because these claims are unsubstantial and without merit.

                                           33
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 34 of 49 PageID 1768




    merit.” Id. (citations omitted); see also Lambrix v. Sec’y Fla. Dept. of Corr., 851

    F.3d 1158, 1164 (11th Cir. 2017). Conversely, his claim is “insubstantial” if “it

    does not have any merit or . . . is wholly without factual support.” Id. at 16. For

    the reasons that follow, the Court finds that even if Petitioner demonstrates

    that his lack of postconviction counsel caused his procedural default, he cannot

    demonstrate that his underlying ineffective-assistance-of-counsel claims are

    substantial in order to establish cause and prejudice under Martinez.

          H. Ground Eight

          Petitioner argues his trial counsel was ineffective for failing to

    “adequately investigate and conduct any meaningful adversarial testing

    process against the state’s case . . . .” Doc. 1 at 13. According to Petitioner, he

    informed counsel prior to trial that his medical records demonstrated “he tested

    positive for Herpes HSV [oral] antibodies; but was not diagnosed as having the

    HSV-active virus itself; and that, he was not diagnosed as having Herpes HSV-

    2 [genital] antibodies or virus,” which is the type that C.S. supposedly

    contracted. Id. at 14. He claims that had counsel presented evidence of

    Petitioner’s specific strain of herpes during the suppression hearing, the trial

    court would have suppressed any evidence of herpes test results and he would

    have been acquitted at trial. Id.

          As Respondents adequately note, “Petitioner’s claim is predicated on a

    false premise that oral herpes cannot infect genitalia and genital herpes cannot

                                            34
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 35 of 49 PageID 1769




    infect the mouth.” Resp. at 69. However, McIntosh testified at trial that both

    strains of herpes can be found in the genital area and/or the mouth area. Resp.

    Ex. G at 363. Because Petitioner’s allegation that he was prejudiced by trial

    counsel’s alleged deficiency lacks factual support and is meritless, Petitioner’s

    Strickland claim is unsubstantial, and Martinez does not apply to excuse his

    default. Thus, Ground Eight is due to be denied.

          I. Ground Nine

          Petitioner claims his trial attorney was ineffective for failing to interview,

    secure, and/or present readily available defense witnesses at trial. Doc. 1 at 15.

    According to Petitioner, C.S.’s mother, Kelli Gibbs, was available to testify that

    she spoke with C.S. after Petitioner’s arrest and determined that C.S. was lying

    about Petitioner’s abuse. Id. at 16. He also claimed Kelli Gibbs would have

    testified Petitioner never slept in the bed with C.S. while they were living in

    the home where the first incident allegedly occurred; Petitioner and all the

    children would always jointly attend Kelli Gibb’s doctor appointments, never

    leaving Petitioner at home alone with the children; and that Kelli Gibbs was

    never hospitalized while they were living with Katrina Strickland, the home

    where the last incident allegedly occurred. Id. at 17. Petitioner also argues trial

    counsel should have presented Katrina Strickland as a witness, because she

    would have testified that when Petitioner, C.S., and Kelli Gibbs lived with her,

    Petitioner and C.S. were never left in the residence alone and at no time were

                                            35
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 36 of 49 PageID 1770




    any bedding materials left in the living room. Id. at 8. Petitioner finally asserts

    trial counsel should have presented Jonathan and Joshua Strickland who would

    have also testified that Petitioner and C.S. were never left at their residence

    alone without Kelli Gibbs present and their mother, Katrina Strickland,

    actively watched them throughout the day. Id. at 19.

          After the state presented its case, Petitioner, under oath, advised the trial

    court that he was aware of the witnesses trial counsel intended to call and

    stated there were no other witnesses he wished to present. Resp. Ex. H at 491-

    93. He cannot now go behind that sworn testimony. Further, even assuming

    trial counsel was deficient in failing to present these witnesses at trial,

    Petitioner cannot demonstrate prejudice. During his police interrogation,

    Petitioner admitted that he would occasionally sleep in the same bed as C.S.

    and that while in the bed together, he had sexual contact with C.S. Petitioner

    admitted this occurred on numerous occasions, conceding he had the

    opportunity to commit these offenses. Further, C.S. testified that one of the

    sexual batteries occurred while her little sister was also in the bed,

    demonstrating that Petitioner did not have to be alone with C.S. to commit

    these crimes. As such, he cannot show that but for counsel’s failure to present

    these witnesses, the outcome of his trial would have been different. Petitioner’s

    Strickland claim is unsubstantial, and Martinez does not apply to excuse his

    default. Thus, Ground Nine is due to be denied.

                                            36
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 37 of 49 PageID 1771




          J. Ground Ten

          Petitioner contends his trial counsel was ineffective for failing to file a

    motion in limine to exclude Green’s testimony regarding her erroneous initial

    observational conclusion that C.S. suffered “blunt force penetrating trauma”

    and her testimony that she changed that conclusion after consulting with her

    supervisor. Doc. 1 at 21. He argues Green’s testimony should have been

    suppressed because it was cumulative to Dr. McIntosh’s testimony and

    contributed to confusion of the issues, causing prejudice to Petitioner. Id. at 22.

          Despite Petitioner’s argument, trial counsel used Green’s conflicting

    findings to Petitioner’s advantage. During McIntosh’s cross-examination,

    counsel highlighted Green’s initial false findings and used that error to

    challenge Green’s reliability and credibility. Resp. Ex. G at 368-69. Trial

    counsel also elicited testimony that following Green’s initial false finding,

    McIntosh implemented a new policy that he would review any reports and

    findings that show positive results for sexual abuse. Id. at 369. Trial counsel’s

    use of Green’s testimony may have been strategic, and such actions are not

    deficient. Nevertheless, even assuming trial counsel acted deficiently here,

    Petitioner cannot demonstrate prejudice because absent any testimony from

    Green or McIntosh, the other evidence produced at trial was enough to support

    the jury’s verdict. Because Petitioner’s allegation that he was prejudiced by trial

    counsel’s alleged deficiency lacks factual support and is meritless, Petitioner’s

                                            37
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 38 of 49 PageID 1772




    Strickland claim is unsubstantial, and Martinez does not apply to excuse his

    default. Ground Ten is due to be denied.

          K. Ground Eleven

          Petitioner argues that trial counsel was ineffective for failing to “secure

    an adequate Williams[8] Rule Hearing, with the presentation of witnesses, in

    order to develop a sound and proper record.” Doc. 1 at 23-24. According to

    Petitioner, the state sought to introduce similar fact evidence of other

    uncharged acts, which were not inextricably intertwined with the charged

    offenses; and counsel inadequately moved to suppress such acts. Id.

          Prior to trial, the trial court conducted an evidentiary hearing on defense

    counsel’s second motion in limine, in which trial counsel sought to exclude

    evidence of the uncharged crime involving Petitioner sexually abusing C.S. in

    Duval County, Florida. Resp. Ex. C at 4. Trial counsel did not present C.S. as a

    witness during the evidentiary hearing, but instead asked to present her

    pretrial deposition testimony instead. Id. at 47. The state argued that trial

    counsel’s argument was more akin to a contention that such testimony should

    be excluded based on its irrelevance instead of the inadmissible Williams rule

    or collateral crime evidence. Id. at 50-51. In support of that argument, the state

    highlighted that the Jacksonville incident involved the same victim, and was




          8   Williams v. State, 110 So. 2d 654, 662 (Fla. 1959).

                                             38
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 39 of 49 PageID 1773




    the initial incidence of abuse, as such, the uncharged crime provided a

    background for the charged crimes that followed in Nassau County. Id. In

    accordance with trial counsel’s request, the trial court agreed to review C.S.’s

    deposition testimony and her CPT interview instead of subjecting C.S. to

    another round of in-court questioning. Id. at 53. After the court reviewed her

    statements, it entered an order denying Petitioner’s request to exclude the

    evidence, finding “[t]he similar fact evidence is relevant to corroborate the

    alleged victim’s testimony and to show a pattern of conduct . . . .” Resp. Ex. A

    at 113.

          In the Petition, Petitioner avers counsel should have objected to the

    presentation of no witnesses, and but for that failure, the evidence would not

    have been admitted and the outcome of his trial would have been different.

    However, because the trial court considered sworn testimony when denying the

    motion in limine, Petitioner cannot demonstrate that trial counsel was

    ineffective for failing to call witnesses during the hearing on the motion in

    limine. Thus, because Petitioner’s allegation lacks factual support and is

    meritless, Petitioner’s Strickland claim is unsubstantial, and Martinez does not

    apply to excuse his default. As such, Ground Eleven is due to be denied.

          L. Ground Twelve

          Petitioner contends his trial counsel was ineffective for failing to

    adequately move for a continuance on the day of trial, so she could secure the

                                          39
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 40 of 49 PageID 1774




    presence of a defense expert witness and thoroughly prepare regarding

    new/additional circumstances that were presented to defense counsel that

    morning. Doc. 1 at 26. Petitioner acknowledges that trial counsel was previously

    granted a continuance due to a conflict with “said expert[’s]” scheduling; but

    failed to properly move again by filing a written motion. Id. He claims that but

    for trial counsel’s failure, the jury would have returned a different verdict. Id.

    at 26.

             As Respondents explain, Petitioner does not allege who this defense

    expert is or what he/she would have testified to had trial counsel obtained a

    second continuance on the morning of trial. Further, the record refutes

    Petitioner’s allegations that he and trial counsel were unprepared for trial or

    received new information the morning trial began. Notably, on the morning of

    trial, the parties informed the court that they were ready to proceed, that they

    had discussed any pending issues the Friday before, and the state advised, “I

    haven’t provided anything new this morning.” Resp. Ex. F at 140. Further, after

    the state presented its case, Petitioner, under oath, advised the trial court that

    trial counsel advised Petitioner of the witnesses they planned to call on his

    behalf, that he did not wish to testify, and that there were no other witnesses

    he wished to call. Resp. Ex. H at 491-93. Thus, because Petitioner’s allegation

    lacks factual support and is meritless, Petitioner’s Strickland claim is




                                           40
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 41 of 49 PageID 1775




    unsubstantial, and Martinez does not apply to excuse his default. Ground

    Twelve is due to be denied.

          M. Ground Thirteen

          Petitioner argues trial counsel was ineffective for “failing to secure a

    constitutionally adequate racially unbiased jury. . . .” Doc. 1 at 27. According to

    Petitioner, after jury selection, he was transported back to the jail where

    another inmate informed him that his jury panel should have included other

    African Americans to choose from. Id. at 28. The next morning, Petitioner

    informed trial counsel “of his discovery and desire to have said constitutionally

    racially balanced and unbiased jurors of his peers to hear and deliberate for his

    criminal trial proceedings.” Id. He notes that trial counsel notified the trial

    court of Petitioner’s concern, but when the trial court denied the request, trial

    counsel failed to further object, allowing the trial to proceed with a “racially

    biased jury.” Id. at 28.

          At the close of jury selection, Petitioner advised the trial court the panel

    selected was acceptable to him. Resp. Ex. E at 123. Thereafter, on the morning

    of trial but prior to the jury being sworn in, trial counsel advised the court of

    the following:

                       MS. JAMIESON: Um, Your Honor, Mr. Gibbs
                 asked that I note for purposes of the record that there
                 were no, um, no African American members on the
                 entire potential panel. I’ve explained to him that we
                 already accepted, you know, who we selected and who

                                            41
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 42 of 49 PageID 1776




                the Court is intending to impanel this morning, but he
                did just want me to note for purposes of the record that
                there weren’t any members of his race out of the entire
                panel as a whole.

                        THE COURT: Thank you. Ready to bring in the
                jury?

    Resp. Ex. F at 140-41. Thus, Petitioner’s counsel did raise the issue and the trial

    court overruled the objection. Moreover, Petitioner does not argue that a biased

    juror was selected and deliberated in his case, and his allegations here are

    conclusory. See, e.g., United States v. Guy, 924 F.2d 702, 706 (7th Cir. 1991)

    (“Mere observation that there were no African-Americans on a panel that was

    drawn from a population containing African-Americans simply is not sufficient

    to demonstrate any systematic exclusion.”). Further, because Petitioner

    personally affirmed his acceptance of the selected jury, he cannot demonstrate

    that the trial court would have granted his request to strike the entire panel

    had trial counsel pursued this issue further. See Price v. Sec’y Dep’t of Corr.,

    558 F. App’x 871, 872-73 (11th Cir. 2014) (holding that it was not unreasonable

    application of clearly established federal law for the Florida courts to conclude

    that defendant could not argue that counsel had been ineffective for failing to

    strike a juror that the defendant had approved); Kelley v. State, 109 So. 3d 811,

    812 (Fla. 1st DCA 2013) (“Thus, it follows that a defendant who, like Appellant,

    personally affirms his acceptance of the jury panel will not be heard to complain

    in a postconviction motion that his counsel was ineffective for allowing a biased

                                            42
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 43 of 49 PageID 1777




    juror to serve on his jury.”). Thus, because Petitioner’s allegation lacks factual

    support and is meritless, Petitioner’s Strickland claim is unsubstantial, and

    Martinez does not apply to excuse his default. Ground Thirteen is due to be

    denied.

          N. Ground Fourteen

          Petitioner argues trial counsel was ineffective for failing to object and

    require C.S. to wait outside the courtroom during trial since she was a witness

    and subject to the rule of sequestration. Doc. 1 at 29-30. According to Petitioner,

    proper sequestration of C.S. would have allowed trial counsel to recall C.S. and

    adequately impeach her with statements made by other witnesses; and he

    claims that allowing her to remain in the courtroom during trial, “allowed a

    Giglio9 violation to go uncorrected.” Id. at 30

          Petitioner fails to identify what testimony by C.S. was allegedly false and,

    thus, this claim is also conclusory. Further, at the commencement of trial, the

    state advised the trial court that C.S. requested to remain in the courtroom

    following her testimony. Resp. Ex. F at 139. Trial counsel responded they did

    not anticipate calling C.S. as a witness; and thus, the trial court allowed C.S. to

    remain in the courtroom. Id. at 139. Under section 90.616(1) and (2)(d), Florida

    Statutes, a victim of a crime and the parent or guardian of a minor child victim




          9   Giglio v. United States, 405 U.S. 150 (1972).

                                             43
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 44 of 49 PageID 1778




    are excluded from the rule of sequestration unless the court determines such

    person’s presence to be prejudicial. Here, C.S., as the minor child victim, had a

    right to be present in the courtroom and the trial court found that her presence

    was not so prejudicial as to burden that right. Counsel cannot be deficient for

    failing to make a meritless objection. Because Petitioner’s allegation lacks

    factual support and is meritless, Petitioner’s Strickland claim is unsubstantial,

    and Martinez does not apply to excuse his default. Ground Fourteen is due to

    be denied.

          O. Ground Fifteen

          Petitioner contends trial counsel was ineffective for failing to object to the

    state’s improper comments made during opening and closing, which bolstered

    the credibility of the victim and other witnesses. Doc. 1 at 31-32. He also argues

    that trial counsel’s comment during closing that C.S. had an inability to

    understand the importance of telling the truth improperly bolstered her

    credibility because it excused her “blatant perjury.” Id. at 32.

          Petitioner’s claim is again conclusory, and he does not identify any

    specific comment by the state or counsel that would amount to the type of

    prejudice for which he alleges. A reviewing court must evaluate an allegedly

    improper comment in the context of both the prosecutor’s entire closing

    argument and the trial as a whole, because “[c]laims of prosecutorial

    misconduct are fact-specific inquiries which must be conducted against the

                                            44
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 45 of 49 PageID 1779




    backdrop of the entire record.” United States v. Hall, 47 F.3d 1091, 1098 (11th

    Cir. 1995); accord United States v. Young, 470 U.S. 1, 11 (1985) (“[A] criminal

    conviction is not to be lightly overturned on the basis of a prosecutor’s comments

    standing alone, for the statements or conduct must be viewed in context; only

    by doing so can it be determined whether the prosecutor’s conduct affected the

    fairness of the trial.”). The Court reviewed the state’s opening and closing

    argument and finds that, in context, these statements are merely a recitation

    of the facts. Resp. Ex. F at 150-55; Resp. Ex. G at 553-74. Further, the Court

    reviewed trial counsel’s closing argument and finds that her statements were

    not improper, but rather in line with her argument that the state failed to prove

    the offenses beyond a reasonable doubt and that C.S.’s inconsistent statements

    show she “doesn’t understand the magnitude of taking an oath.” Resp. Ex. G at

    579-602. Trial counsel was not deficient for failing to make a meritless objection,

    and her closing argument did not prejudice Petitioner. Because Petitioner’s

    allegation lacks factual support and is meritless, Petitioner’s Strickland claim

    is unsubstantial, and Martinez does not apply to excuse his default. Ground

    Fifteen is due to be denied.

          P. Ground Sixteen

          Petitioner argues his trial attorney was ineffective for failing to ensure

    that a “Williams Rule jury instruction” was given to the jury prior to the

    presentation of testimony regarding the similar uncharged crime. Doc. 1 at 33.

                                            45
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 46 of 49 PageID 1780




    According to Petitioner, trial counsel’s failure to request that this instruction

    be read to the jury prior to C.S.’s testimony about the Jacksonville incident

    precluded the jury from distinguishing between uncharged crimes and charged

    crimes, and thus, affected its verdict. Id.

          While the trial court did not instruct the jury on other crimes evidence

    immediately prior to C.S.’s testimony, the state referenced the evidence in its

    opening statement and advised the jury that C.S. will testify that the abuse

    started in Jacksonville “although that charge is not before you to make a

    decision on.” Resp. Ex. F at 151. Further, during the final charge to the jury,

    the trial court did instruct the jury on Florida Standard Jury Instruction 3.8(a)

    regarding “Williams Rule” evidence and advised Petitioner cannot be convicted

    of a crime not included in the Information. Resp. Ex. A at 137. As such, prior to

    deliberations, the jury received the proper instruction, and Petitioner cannot

    demonstrate that but for counsel’s failure to request that the instruction be read

    at an earlier time, the outcome of his trial would have been different. Because

    Petitioner’s allegation lacks factual support and is meritless, Petitioner’s

    Strickland claim is unsubstantial, and Martinez does not apply to excuse his

    default. Ground Sixteen is due to be denied.

          Q. Ground Seventeen

          Petitioner argues the cumulative effect of his trial counsel’s errors

    deprived him of a fair trial. Doc. 1 at 35-36. “The cumulative error doctrine

                                            46
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 47 of 49 PageID 1781




    provides that an aggregation of non-reversible errors (i.e., plain errors failing

    to necessitate reversal and harmless errors) can yield a denial of the

    constitutional right to a fair trial, which calls for reversal.” United States v.

    Baker, 432 F.3d 1189, 1223 (11th Cir. 2005) (internal quotation marks omitted).

    The Eleventh Circuit addresses “claims of cumulative error by first considering

    the validity of each claim individually, and then examining any errors that [it]

    find[s] in the aggregate and in light of the trial as a whole to determine whether

    the appellant was afforded a fundamentally fair trial.” Morris v. Sec’y, Dep’t of

    Corr., 677 F.3d 1117, 1132 (11th Cir. 2012). Because the Court has determined

    that none of Petitioner’s individual claims of error or prejudice have merit,

    Petitioner’s cumulative error claim cannot stand. See United States v. Taylor,

    417 F.3d 1176, 1182 (11th Cir. 2005) (“[There being] no error in any of the

    district court’s rulings, the argument that cumulative trial error requires that

    this Court reverse [the defendant’s] convictions is without merit.”). As such,

    Ground Seventeen is due to be denied.

          R. Ground Eighteen

          Petitioner asserts the trial court did not have subject matter jurisdiction

    to impose Petitioner’s judgment and sentence because the “documented

    evidence, and, testimony of a records custodian, substantiates that Petitioner

    Gibbs and/or C.S. w[ere] not within Nassau County, Florida during the dates of

    the charging Information.” Doc. 1 at 37. Petitioner raised this issue in state

                                           47
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 48 of 49 PageID 1782




    court through a petition for writ of habeas corpus. Resp. Ex. T at 8-22. The trial

    court issued a one-sentence order denying the claim. Id. at 23. Petitioner

    appealed, and the First DCA per curiam affirmed the trial court’s summary

    denial without a written opinion. Resp. Ex. X. Upon review of the record as a

    whole and considering the totality of the evidence produced at trial, the Court

    finds the state court’s adjudication was not contrary to clearly established

    federal law and did not involve an unreasonable application of clearly

    established federal law. Nor was the state court’s adjudication based on an

    unreasonable determination of the facts in light of the evidence presented in

    the state court proceedings. Ground Eighteen is due to be denied.10

          Accordingly, it is

          ORDERED AND ADJUDGED:

          1.    The Petition (Doc. 1) is DENIED and this case is DISMISSED

    WITH PREJUDICE.




          10 In his Reply, Petitioner raises for the first time a claim regarding
    “Judge Robert Foster and other various circuit court judges in the Florida State
    Judiciary” being investigated for “blatant racially biased decisions” around the
    time of Petitioner’s trial. Reply at 29. In support of this allegation, Petitioner
    attaches a news article titled “Florida’s sentencing system: It fails to account
    for prejudice.” Doc. 40-1. However, arguments raised for the first time in a reply
    brief are not properly before a reviewing court. See Herring v. Sec’y, Dep’t of
    Corr., 397 F.3d 1338, 1342 (11th Cir. 2005) (citations omitted). Thus, the Court
    declines to address this allegation. However, the Court notes that the crime for
    which the jury convicted Petitioner required Judge Foster to impose a
    mandatory life sentence.

                                           48
Case 3:17-cv-00766-TJC-JBT Document 43 Filed 09/30/20 Page 49 of 49 PageID 1783




            2.   The Clerk of Court shall enter judgment accordingly, terminate

    any pending motions, and close this case.

            3.   If Petitioner appeals this Order, the Court denies a certificate of

    appealability. Because the Court has determined that a certificate of

    appealability is not warranted, the Clerk shall terminate from the pending

    motions report any motion to proceed on appeal as a pauper that may be filed

    in this case. Such termination shall serve as a denial of the motion.11

            DONE AND ORDERED at Jacksonville, Florida, this 30th day of

    September, 2020.




                                                     TIMOTHY J. CORRIGAN
                                                     United States District Judge


    Jax-7

    C:      Larry Alonzo Gibbs, Jr., #144225
            Bryan G. Jordan, Esq.

            11The Court should issue a certificate of appealability only if the
    Petitioner makes “a substantial showing of the denial of a constitutional right.”
    28 U.S.C. § 2253(c)(2). To make this substantial showing, Petitioner “must
    demonstrate that reasonable jurists would find the district court’s assessment
    of the constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S.
    274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that
    “the issues presented were ‘adequate to deserve encouragement to proceed
    further.’” Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003) (quoting Barefoot v.
    Estelle, 463 U.S. 880, 893 n.4 (1983)). Here, after consideration of the record
    as a whole, the Court will deny a certificate of appealability.

                                           49
